Citation Nr: 1020705	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  05-22 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a right foot disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel







INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appellant is a Veteran who served on active duty from 
October 1944 to March 1947.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis 
Missouri, which denied service connection for a right foot 
disorder.  

In December 2005, the Board denied the claim.  In February 
2008, the United States Court of Appeals for Veterans Claims 
(Court) issued a Memorandum Decision vacating the Board's 
December 2005 decision, and remanding the issue to the Board 
for further consideration.  

In March 2009, the Board denied the claim.  The appellant 
again appealed to the Court.  In October 2009, while his case 
was pending at the Court, the VA's Office of General Counsel 
and the appellant's representative filed a Joint Motion 
requesting that the Court vacate the Board's March 2009 
decision.  That same month, the Court issued an Order 
vacating the March 2009 Board decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that he aggravated his right foot pes 
planus in March 1945, following a combat operation in which 
he jumped off of a tank.  He asserts that shortly thereafter, 
he received right foot treatment from a German nurse in an 
underground hospital.  See Veteran's appeal (VA Form 9), 
received in June 2005.  The Veteran further asserts that this 
injury caused his pes planus to worsen, that he has 
experienced a great deal of right foot pain and swelling 
since March 1945, and that he currently has difficulty 
ambulating.  

In its decision, the Board essentially noted the following: 
bilateral second degree pes planus was noted upon entry into 
service; there is no record of complaints, treatment, or 
diagnosis of any foot disorder in service; there is no 
evidence to show that degenerative arthritis was manifest to 
a compensable degree within one year of discharge from 
service; the first post-service diagnosis of a right foot 
disorder is not shown until October 1997 (approximately 50 
years after service); there is no medical evidence to show a 
link between degenerative arthritis and service, or to show 
that the Veteran's preexisting right foot pes planus was 
permanently aggravated beyond its normal progression as a 
result of his period of service.  See 38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2009).  

The Veteran's discharge shows that his awards include the 
Combat Infantryman Badge.  He is therefore entitled to the 
presumptions at 38 U.S.C.A. § 1154(b) (West 2002).  

A review of the Joint Motion essentially shows that it was 
agreed that a remand was required in order to obtain an 
etiological opinion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran should be afforded an 
examination of his right foot for the 
purpose of determining the nature and 
etiology of his current right foot 
disorder(s).  The examiner should review 
the contents of the claims file, and 
obtain relevant history from the Veteran.  
Following the examination, the examiner 
should express an opinion on the 
following questions:

(a) whether it is at least as likely as 
not (i.e., a likelihood of 50 percent or 
greater) that the Veteran's right foot 
pes planus underwent a permanent increase 
in severity during service that was 
beyond the natural progress of the 
disorder; and, 

(b) whether it is at least as likely as 
not (i.e., a likelihood of 50 percent or 
greater) that a right foot disorder 
(other than pes planus) had its onset 
during active service or is related to 
any in-service disease or injury.

The examiner must provide a rationale for 
the opinions expressed.  The claims 
folder and a copy of this remand should 
be made available to the examiner, and 
the examiner should state that the claims 
folder has been reviewed in association 
with the examination.

2.  Thereafter, the RO should conduct a 
de novo review of the claim of 
entitlement to service connection for a 
right foot disorder.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



